Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144916                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOHN M. DUFFIELD, JR.,                                                                                  Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 144916
                                                                   COA: 305778
                                                                   WCAC: 10-000035
  SUBURBAN MOBILITY AUTHORITY FOR
  REGIONAL TRANSPORTATION,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 29, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2012                     _________________________________________
           t0927                                                              Clerk